NONPRECEDENTIAL DISPOSITION
                                      To be cited only in accordance with
                                              Fed. R. App. P. 32.1




                  United States Court of Appeals
                                                   For the Seventh Circuit
                                                   Chicago, Illinois 60604

                                              Submitted December 22, 2008
                                                Decided March 13, 2009*

                                                           Before

                                         RICHARD A. POSNER, Circuit Judge 

                                         KENNETH F. RIPPLE, Circuit Judge

                                         TERENCE T. EVANS, Circuit Judge

No. 08‐2846

IMAD MALIK, SAAD MALIK,                                             Petition for Review of an Order
and FAHAD MALIK,                                                    of the Board of Immigration Appeals.
                                    Petitioners,
                         v.                                         Nos.  A95‐583‐352
                                                                              A95‐583‐360
ERIC H. HOLDER, JR.,                                                          A95‐583‐361
United States Attorney General,
                                 Respondent.

                                                         O R D E R

                                                    ___________________

          *   After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See Fed. R. App. P.
34(a)(2).
No. 08-2846                                                                                 2


        This is the second time that these three brothers, Imad, Fahad, and Saad Malik,1 have
come before this court.  Their saga began when they filed bogus asylum applications,
claiming that they were Indian citizens of Islamic faith who faced religious persecution if
they were forced to return to India.  As it turns out, the brothers were actually citizens of
Pakistan.  Imad, who was 22 years old at the time, filed his own asylum application.  Fahad
and Saad, twins who were 17 years old at the time, were listed as derivatives on their
father’s application.  Following interviews with an asylum officer, the family was placed
into removal proceedings.  While these proceedings were pending, a Joint Terrorism Task
Force investigation uncovered the Maliks’ deceit, and they withdrew their asylum
applications.

        Just before the final removal hearing, the brothers each married United States
citizens.  Their wives filed I‐130 visa petitions, but given the short turnaround, the petitions
were not adjudicated by the time the hearing rolled around.  Former counsel for the Maliks
moved for a continuance so that their petitions could be processed and the brothers could
apply for permanent residency but presented no evidence‐‐not even a copy of a marriage
certificate‐‐to show that the brothers had married in good faith, a prerequisite for relief.  The
IJ doubted the brothers’ statutory eligibility for adjustment of status and went on to
conclude that, even if they were eligible, she would deny their applications as a matter of
discretion because they lied about their asylum claims.  Since their adjustment applications
were dead in the water, the IJ saw no need to continue the case and denied the motion.  The
brothers appealed this decision to the BIA with no success and then petitioned for review
before this court.  We dismissed that petition after concluding that we lacked jurisdiction to
review the IJ’s discretionary decision to deny the motion for a continuance.  Malik v.
Mukasey, 546 F.3d 890, 893 (7th Cir. 2008).

       Shortly after filing their first petition for review, the Maliks also filed a motion to
reopen their case before the BIA.  They asserted that they received ineffective assistance
from their former counsel, whose oral motion for a continuance was made with no
supporting evidence, and submitted evidence that their marriages were, in fact, bona fide. 
The BIA denied this motion, concluding that the brothers failed to demonstrate that their



       1
           As we explained in our first opinion, the brothers’ last names are actually Shoukat. 
Malik v. Mukasey, 546 F.3d 890, 891 (7th Cir. 2008).  Pakistan follows a patronymic system,
where children take their father’s first name as their last name.  Perhaps in a bid to hide
their true heritage, the brothers identified themselves with the last name “Malik”‐‐the same
last name as their father‐‐in the asylum applications and before the immigration court.  Both
parties use the last name “Malik” throughout their briefs before us, and we will follow their
lead. 
No. 08-2846                                                                                  3


former counsel’s short‐comings prejudiced their case, since the IJ concluded that she would
deny their adjustment applications as a matter of discretion.  The brothers now appeal this
denial.

       Our first order of business is jurisdiction.  Discretionary decisions by immigration
authorities are immune from judicial review unless they raise “constitutional claims or
questions of law.”  8 U.S.C. § 1252(a)(2)(B)(ii), (a)(2)(D); Kucana v. Mukasey, 533 F.3d 534 (7th
Cir. 2008).  Motions to reconsider, including those that claim ineffective assistance of
counsel, are within the discretion of the BIA, 8 C.F.R. § 1003.2(a), and so are generally
unreviewable, save those that present constitutional or legal questions.  Jezierski v. Mukasey,
543 F.3d 886, 891 (7th Cir. 2008).  In declining to reopen the case, the BIA concluded that
“even if former counsel was derelict in his duties,” the case would not have come out
differently had the brothers been represented by competent counsel.  The brothers disagree,
of course, arguing that they were  prejudiced by prior counsel mistakes.  But the BIA’s
conclusion was a discretionary determination, which is outside our jurisdiction to review. 
Id.

        The Maliks try to avoid this jurisdictional bar by framing their challenges as
constitutional ones.  They claim that their right to due process was violated when the BIA
refused to reopen their case.  We have recognized that ineffective assistance can rise to the
level of a due process violation if prior counsel’s error effectively denies an alien the
opportunity to be heard and the alleged errors likely affected the outcome of the
proceeding.  Kay v. Ashcroft, 387 F.3d 664, 676‐77 (7th Cir. 2004).  But an alien cannot
overcome the jurisdictional bar by simply cloaking a challenge to a discretionary decision in
constitutional garb.  Discretionary denials of relief cannot be recast as constitutional
violations if, as in this case, the record does not support even a colorable claim of such a
violation.  See Zamora‐Mallari v. Mukasey, 514 F.3d 679, 696 (7th Cir. 2008).

        The Maliks’ first constitutional argument is a flop.  They argue that better counsel
would have presented evidence demonstrating that their father’s fraud should not be
attributed to them.  The Maliks made this same argument in their first appeal, and we
rejected it then because it is based on a misreading of the record.  Malik, 546 F.3d at 893.  The
IJ held the brothers accountable for their own actions and misrepresentations, not their
father’s.

        The Maliks’ second constitutional claim fares no better.  The brothers argue that
effective counsel would have presented evidence in support of a waiver of inadmissibility
under 8 U.S.C. § 1182(i).  That waiver applies to aliens found inadmissible under 8 U.S.C.
§ 1182(a)(6)(C), which prohibits admitting into the United States aliens who have tried to
get visas by fraud.  The waiver allows immigration authorities to admit an alien,
No. 08-2846                                                                                 4


notwithstanding the fraud, if refusing his admittance would result in extreme hardship to
the alien’s spouse.  8 U.S.C. § 1182(i).  Even if the Maliks could qualify for this waiver, it
would do them little good.  An alien is only entitled to adjust his status if he meets all the
statutory eligibility requirements, which includes proving his admissibility, and he merits a
favorable exercise of discretion.  8 U.S.C. § 1255(a).  A waiver would help the brothers meet
their statutory eligibility requirements but would not guarantee that immigration
authorities would exercise their discretion favorably.  In this case, the IJ said that she would
deny the Maliks’ adjustment applications as a matter of discretion because they had lied
about their asylum claims.  The waiver argument is a red herring‐‐it does not affect the IJ’s
bottom‐line conclusion that the Maliks’ adjustment applications were ultimately hopeless.

       Accordingly, the petitions for review are DISMISSED for lack of jurisdiction.